Morgan, J.
The plaintiff appeals from the judgment rejecting his demand to recover of the defendants $3175, the amount paid by him in compromise of a note on which he was an indorser. The ground for the action is, that plainfiff made the payment in ignorance of the fact he was not liable as indorser, because he had not been properly notified of the dishonor of the note.
The first question is, was the plaintiff properly notified of the dishonor of the note?
If his residence was in the city as he contends, at the time of the protest in August, 1863, the notice was insufficient, because it was not *64served personally, nor at-tlie domicile of the plaintiff. But if he did not reside here and had no known place of residence, as the defendants contend, the notice deposited in the postoffice for him, pursuant to the act of 1855, was sufficient to fix his liability.
It is true the plaintiff swears that his domicile was on Baronne street, where he has resided for the last twenty years ; still the facts detailed by him on cross examination show conclusively that he did not reside there in August, 1863, the time of the protest, and that he then had no known place of residence. He left the city in May, 1862, to go into Confederate lines; neither he nor his family resided here in 1863; he does not know where he was on the sixth August, 1863, but thinks he was at Opelousas or at Natchitoches; he did not return with his family to reside in New Orleans until after the war.
In view of the facts detailed by himself, showing that the plaintiff and his family lived and resided during the war in Confederate lines, we have no difficulty in finding that the plaintiff did not reside in New Orleans on the sixth August, 1863, the time of the protest of the note, notwithstanding his conclusion or opinion to the contrary.
He had no known place of residence and the notice put in the post-office for him by the notary was sufficient. 6 An. 364.
Besides, at the time of the compromise, the plaintiff knew he had not been served with notice of the dishonor of the note either in person or at his residence, because his person and his residence being-in Confederate lines at the time of the protest could not be reached by the notary. •
For $3175 the plaintiff settled or compromised the debt which amounted to some $4500, including interest. He preferred to pay this sum to the hope of gaining balanced by the danger of losing the lawsuit which the defendants were about to bring against him. The settlement or transaction has a force equal to the authority of the thing adjudged. And the plaintiff has failed to show sufficient grounds to annul it.
Judgment affirmed.